          Case 5:19-cv-00694-G Document 26 Filed 04/30/20 Page 1 of 2



                 UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

DAVID ALLEN KNIGHT,                         )
                                            )
      Petitioner,                           )
                                            )
v.                                          )   Case No. CIV-19-694-G
                                            )
SCOTT CROW, Director,                       )
                                            )
      Respondent.1                          )

                                        ORDER

      Petitioner David Allen Knight, a state prisoner appearing pro se, filed this action

seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254. In accordance with 28

U.S.C. § 636(b)(1), the matter was referred to Magistrate Judge Gary M. Purcell for

preliminary review.

      On March 27, 2020, Judge Purcell issued a Supplemental Report and

Recommendation (Doc. No. 25), in which he recommended the habeas petition be denied.

In the Supplemental Report and Recommendation, Judge Purcell advised the parties of

their right to object to the Supplemental Report and Recommendation by April 16, 2020.

Judge Purcell also advised the parties that a failure to timely object would constitute a

waiver of the right to appellate review of the factual findings and legal conclusions

contained in the Supplemental Report and Recommendation.




1
  Because Petitioner is currently housed in a privately operated facility, Oklahoma
Department of Corrections Director Scott Crow is hereby substituted as the proper
Respondent in this matter. See R. 1(a)(1), 2(a), R. Governing § 2254 Cases in U.S. Dist.
Cts.
          Case 5:19-cv-00694-G Document 26 Filed 04/30/20 Page 2 of 2



       To date, no party has filed an objection to the Supplemental Report and

Recommendation. Accordingly, the Supplemental Report and Recommendation (Doc. No.

25) is ADOPTED in its entirety. Petitioner’s petition for writ of habeas corpus pursuant to

28 U.S.C. § 2254 (Doc. No. 1) is DENIED. A separate judgment shall be entered.

       Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District

Courts requires the Court to issue or deny a certificate of appealability when it enters a

final order adverse to a petitioner. Section 2253 of Title 28 of the United States Code

instructs that a certificate of appealability may issue only if Petitioner “has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A

petitioner satisfies this standard by demonstrating that jurists of reason could disagree with

the district court’s resolution of his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

Upon review, the Court concludes that the requisite standard is not met in this case. Thus,

a certificate of appealability is DENIED.

       IT IS SO ORDERED this 30th day of April, 2020.




                                              2
